Citation Nr: 9909245	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

A rating decision dated August 4, 1995, mailed to the veteran 
August 7, 1995, denied service connection for degenerative 
joint disease.  The Notice of Disagreement was received on 
July 26, 1996.  This was timely.  38 U.S.C.A. § 7105(b) (West 
1991).  The RO must now send the veteran a Statement of the 
Case.  38 U.S.C.A. § 7105(d) (West 1991).  If the veteran 
files a timely substantive appeal, the matter will come 
within the jurisdiction of the Board.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  In as much as the veteran has 
reported experiencing stressors during service and there is a 
diagnosis of PTSD linked to those stressors by a physician, 
VA must develop all stressor information available.  The RO 
should ask the veteran for more details of the claimed 
stressors and forward them to the service department with a 
request for any information which would verify the claimed 
stressors.  

The case is REMANDED to the RO for the following:  

1.  The RO must send the veteran a 
Statement of the Case on the issue of 
entitlement to service connection for 
degenerative joint disease.  

2.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Cuba, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran is hereby notified that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond fully 
may result in adverse action.  

3.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to: 

		Marine Corps Historical Center
		Building 58, Washington Navy Yard
		Washington, DC  20374-0530; and

		Commandant of the Marine Corps
		Headquarters, United States
		Marine Corps (Code HDH)
		Quantico, VA 22134-0001

(or other appropriate office of the United 
States Marine Corps).   They should be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors.

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 5 -


